DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
2.	Applicant’s arguments (see pages 11-14), filed on the 21st of October, 2021, with respect to the rejection(s) of Claims 1-7 and 9-19 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2020/0187209 A1 to Tamura et al. (Tamura), in view of Publication No.: US 2018/0368016 A1 to Lee et al. (Lee) as disclosed in the IDS, Claim 8 under 35 U.S.C. 103 as being unpatentable over Tamura, in view of Lee as disclosed in the IDS and further in view of Publication No.: US 2020/0100181 A1 to Jia et al. (Jia) and Claim 20 under 35 U.S.C. 103 as being unpatentable over Tamura, in view of Lee as disclosed in the IDS and further in view of Publication No.: US 2020/0228382 A1 to Lin et al. (Lin) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made and shown below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2020/0187209 A1 to Tamura et al. (Tamura), in view of Publication No.: US 2021/0045177 A1 to Lee et al. (Lee).
	As to Claims 1 and 9, Tamura discloses an electronic device, comprising: 
wireless communication circuitry (Fig. 3, ‘user equipment 300’); 
at least one processor operatively connected with the wireless communication circuitry (Fig. 3, ‘processor 302’); and 
a memory operatively connected with the at least one processor (Fig. 3, ‘memory 304’), wherein the memory stores instructions which, when executed, cause the at least one processor to control the electronic device to: 
identify a state of the electronic device (‘Fig. 1 shows that the communication terminal 30 is in a state in which it is located in the communication area of the master base station 10 and in the communication area of the secondary base station 20’, ¶ 0033);
receive a system information block (SIB) from a first base station supporting a first cellular network via the wireless communication circuitry (‘a system configuration in which an eNB is used as a master base station (MeNB: Master eNB) and a gNB is used see also ¶ 0034);
	identify whether a network to which the electronic device belongs supports dual connectivity (DC) between the first cellular network and a second cellular network based on information included in the SIB (Fig. 1, ‘when the master base station 10 notifies the communication terminal 30 that it can provide DC using the radio access technology associated with the secondary base station 20 (i.e., the secondary RAT) (by using broadcast information or an individual signal), the master base station notifies the communication terminal 30 of identification information A for identifying the secondary base station 20 which provides the DC in cooperation with the master base station 10. Note that the information indicating that it is possible to provide DC using the secondary RAT may be broadcasted by using an SIB(s), or may be transmitted to each communication terminal 30 by using an individual signal (UE dedicated signaling)’, ¶ 0034); 
	based on at least the network supporting the DC: enable a second cellular network function of the wireless communication circuitry (Fig. 1, ‘note that the information indicating that it is possible to provide DC using the secondary RAT may be 
transmit information indicating that the second cellular network function of the electronic device is enabled to the network via the wireless communication circuitry (Fig. 1, ‘note that the information indicating that it is possible to provide DC using the secondary RAT may be broadcasted by using an SIB(s), or may be transmitted to each communication terminal 30 by using an individual signal (UE dedicated signaling). The individual signal may be, for example, RRC signaling (e.g., an RRC Connection Reconfiguration Message) or MAC signaling (e.g., a MAC Control Element (CE)). For example, the identification information A may be an identifier of the secondary base station 20 (e.g., a Node B identity). The identification information A may be identification information for identifying a communication area (a cell or the like) provided by the secondary base station 20. For example, the identification information A may be an identifier of a cell managed by the secondary base station 20 (e.g., a PCI (Physical Cell Identifier), a Cell Identity, or a CGI (Cell Global Identifier, Cell identity+PLMN Identity))’, ¶ 0034).
Tamura does not expressly disclose based on at least the network not supporting the second cellular network: disable the second cellular network function based on the network not supporting the second cellular network; and transmit information indicating that the second cellular network function of the electronic device is disabled to the network via the wireless communication circuitry.
However, Lee discloses based on at least the network not supporting the second cellular network: disable the second cellular network function based on the network not see also ¶ 0044); and 
transmit information indicating that the second cellular network function of the electronic device is disabled to the network via the wireless communication circuitry (‘as shown by reference number 615, the UE 120 may transmit, to the base station 110, a tracking area update request that indicates that the UE 120 does not have a UE network capability that supports dual connectivity for the first RAT and the second RAT (e.g., an ENDC capability). In some aspects, the UE 120 may disable a radio capability for the first RAT in addition to reporting that the UE 120 does not have a UE network capability that supports dual connectivity for the first RAT and the second RAT, which may further conserve resources of the UE 120. For example, the UE 120 may set a dual connectivity with NR (DCNR) bit, included in the tracking area update request, to a first value (e.g., 0) that indicates that the UE 120 does not have a UE network capability to support ENDC (e.g., DCNR)’ ¶ 0077).
Lee into Tamura so as to effectively handle repeated network configuration failure in wireless communication system, Lee ¶ 0035. 
As to Claim 16, Tamura discloses an electronic device, comprising: 
wireless communication circuitry (Fig. 3, ‘user equipment 300’); and 
at least one processor operatively connected with the wireless communication circuitry (Fig. 3, ‘processor 302’), wherein the at least one processor is configured to control the electronic device to: 
detect that the electronic device camps on a first cell supporting a first cellular network (Fig. 1, ‘the communication unit 31 simultaneously communicating with the master base station 10 and the secondary base station 20 may also be expressed as the communication unit 31 performing DC with the master base station 10 and the secondary base station 20. It may also be expressed as the communication unit 31 performing DC in a communication area (a cell or the like) of the master base station 10 and in a communication area (a cell or the like) of the secondary base station 20’, ¶ 0029); 
receive a system information block (SIB) from a base station of the first cell; identify whether a network to which the electronic device belongs supports a second see also ¶ 0034); 
identify whether a network to which the electronic device belongs supports a second cellular network based on the received SIB (Fig. 1, ‘when the master base station 10 notifies the communication terminal 30 that it can provide DC using the radio access technology associated with the secondary base station 20 (i.e., the secondary RAT) (by using broadcast information or an individual signal), the master base station notifies the communication terminal 30 of identification information A for identifying the secondary base station 20 which provides the DC in cooperation with the master base station 10. Note that the information indicating that it is possible to provide DC using the secondary RAT may be broadcasted by using an SIB(s), or may be transmitted to each communication terminal 30 by using an individual signal (UE dedicated signaling)’, ¶ 0034); 
	based on at least the network supporting the second cellular network: enable a second cellular network function of the wireless communication circuitry (Fig. 1, ‘note 
transmit information indicating that the second cellular network function of the electronic device is enabled to the network via the wireless communication circuitry (Fig. 1, ‘note that the information indicating that it is possible to provide DC using the secondary RAT may be broadcasted by using an SIB(s), or may be transmitted to each communication terminal 30 by using an individual signal (UE dedicated signaling). The individual signal may be, for example, RRC signaling (e.g., an RRC Connection Reconfiguration Message) or MAC signaling (e.g., a MAC Control Element (CE)). For example, the identification information A may be an identifier of the secondary base station 20 (e.g., a Node B identity). The identification information A may be identification information for identifying a communication area (a cell or the like) provided by the secondary base station 20. For example, the identification information A may be an identifier of a cell managed by the secondary base station 20 (e.g., a PCI (Physical Cell Identifier), a Cell Identity, or a CGI (Cell Global Identifier, Cell identity+PLMN Identity))’, ¶ 0034).
Tamura does not expressly disclose based on at least the network not supporting the second cellular network: disable the second cellular network function based on the network not supporting the second cellular network; and transmit information indicating that the second cellular network function of the electronic device is disabled to the network via the wireless communication circuitry.
Lee discloses based on at least the network not supporting the second cellular network: disable the second cellular network function based on the network not supporting the second cellular network (‘as shown by reference number 615, the UE 120 may transmit, to the base station 110, a tracking area update request that indicates that the UE 120 does not have a UE network capability that supports dual connectivity for the first RAT and the second RAT (e.g., an ENDC capability). In some aspects, the UE 120 may disable a radio capability for the first RAT in addition to reporting that the UE 120 does not have a UE network capability that supports dual connectivity for the first RAT and the second RAT, which may further conserve resources of the UE 120. For example, the UE 120 may set a dual connectivity with NR (DCNR) bit, included in the tracking area update request, to a first value (e.g., 0) that indicates that the UE 120 does not have a UE network capability to support ENDC (e.g., DCNR)’ ¶ 0077; see also ¶ 0044); and 
transmit information indicating that the second cellular network function of the electronic device is disabled to the network via the wireless communication circuitry (‘as shown by reference number 615, the UE 120 may transmit, to the base station 110, a tracking area update request that indicates that the UE 120 does not have a UE network capability that supports dual connectivity for the first RAT and the second RAT (e.g., an ENDC capability). In some aspects, the UE 120 may disable a radio capability for the first RAT in addition to reporting that the UE 120 does not have a UE network capability that supports dual connectivity for the first RAT and the second RAT, which may further conserve resources of the UE 120. For example, the UE 120 may set a dual connectivity with NR (DCNR) bit, included in the tracking area update request, to a first 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘based on at least the network not supporting the second cellular network: disable the second cellular network function based on the network not supporting the second cellular network; and transmit information indicating that the second cellular network function of the electronic device is disabled to the network via the wireless communication circuitry’ as disclosed by Lee into Tamura so as to effectively handle repeated network configuration failure in wireless communication system, Lee ¶ 0035. 

5.	Claims 2-5, 7, 10-13, 15, 17and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura, in view of Lee and further in view of Publication No.: US 2018/0368016 A1 to Lee et al. (Lee2).
As to Claims 2 and 10, Tamura in view of Lee do not expressly disclose detect that the electronic device is powered on; and transmit an attach request message indicating that the second cellular network function of the electronic device is enabled to the network via the wireless communication circuitry based on the network supporting the DC. 
However, Lee2 discloses detect that the electronic device is powered on (‘moreover, to save power, the UE may use data activity, accelerometer/gyro sensor status, or display on/off to decide how often to perform the search and measurement of NR’, ¶ 0068); and 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘detect that the electronic device is powered on; and transmit an attach request message indicating that the second cellular network function of the electronic device is enabled to the network via the wireless communication circuitry based on the network supporting the DC’ as disclosed by Lee2 into Tamura in view of Lee so as to effectively provide co-existence, optimized and efficient resource utilization between different radio access technologies in wireless communication system, Lee2 ¶ 0062. 
	As to Claims 3 and 11, Tamura in view of Lee do not expressly disclose identify that the electronic device operates in an idle mode; and transmit a tracking area update (TAU) message indicating that the second network function of the electronic device is 
However, Lee2 discloses identify that the electronic device operates in an idle mode (‘the LTE network may be associated with an LTE cell, and the NR network may be associated with an NR cell. If the UE 202 is connected to the second network, but not the first network, the UE 202 is in a second connected mode. In this example, the UE 202 may be connected to the LTE network, but not to the NR network. If the UE 202 is idle, the UE 202 is in an idle mode connected to the second network, but not the first network. In this example, the UE 202 may be camped in the LTE network. The UE 202 may be in the idle mode if the UE 202 has no data to transmit or is not receiving data from another device’, ¶ 0043); and 
transmit a tracking area update (TAU) message indicating that the second network function of the electronic device is enabled to the network via the wireless communication circuitry based on the network supporting the DC (‘in reference to Fig. 3, the receiver 311 may obtain the information 315 by receiving the TAU Accept Message including the TAI list and the NR indicator from the LTE cell 1404 and receiving the SS block and the CSI-RS from the NR cell 1406’, ¶ 0090).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘identify that the electronic device operates in an idle mode; and transmit a tracking area update (TAU) message indicating that the second network function of the electronic device is enabled to the network via the wireless communication circuitry based on the network supporting the DC’ as disclosed by Lee2 into Tamura in view of Lee so as to effectively provide co-Lee2 ¶ 0062. 
	As to Claims 4 and 12, Tamura further discloses detect that the electronic device camps on a cell of the first base station via the wireless communication circuitry (Fig. 1, ‘the communication unit 31 simultaneously communicating with the master base station 10 and the secondary base station 20 may also be expressed as the communication unit 31 performing DC with the master base station 10 and the secondary base station 20. It may also be expressed as the communication unit 31 performing DC in a communication area (a cell or the like) of the master base station 10 and in a communication area (a cell or the like) of the secondary base station 20’, ¶ 0029).
	Tamura in view of Lee do not expressly disclose transmit an attach request message indicating that the second network function of the electronic device is enabled to the network via the wireless communication circuitry based on the network supporting the DC.
	However, Lee2 discloses transmit an attach request message indicating that the second network function of the electronic device is enabled to the network via the wireless communication circuitry based on the network supporting the DC (‘the LTE cell 1304 also transmits an Attach Accept message including an NR indicator. The Attach Accept message may be sent via the LTE cell 1304 in response to an Attach Request message (not shown) sent by the UE 1302. The UE 1302 may send the Attach Request message if, for example, the UE needs to access to the network at the first times. The core network (not shown) may send the Attach Accept message to the LTE cell 1304, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘transmit an attach request message indicating that the second network function of the electronic device is enabled to the network via the wireless communication circuitry based on the network supporting the DC’ as disclosed by Lee2 into Tamura in view of Lee so as to effectively provide co-existence, optimized and efficient resource utilization between different radio access technologies in wireless communication system, Lee2 ¶ 0062. 
As to Claims 5, 13 and 17, Tamura in view of Lee do not expressly disclose identify whether the second cellular network function is enabled; maintain the second cellular network function based on the second cellular network function being enabled; and identify whether the network supports the DC based on the second cellular network function being disabled.
However, Lee2 discloses identify whether the second cellular network function is enabled (‘a PLMN is identified by the Mobile Country Code (MCC) and the Mobile Network Code (MNC). An LTE cell may broadcast one or more SIBs (e.g., SIB1), which indicate the PLMN ID to which the cell belongs. If the UE 1702 is camped on an LTE cell and the Attach Accept/TAU Accept message indicates that the NR as a secondary RAT is restricted. The UE 1702 may determine to not display the 5G icon on the current PLMN (even if the UE has received an SIB indicating that NR is available)’, ¶ 0106); 

 identify whether the network supports the DC based on the second cellular network function being disabled (‘a PLMN is identified by the Mobile Country Code (MCC) and the Mobile Network Code (MNC). An LTE cell may broadcast one or more SIBs (e.g., SIB1), which indicate the PLMN ID to which the cell belongs. If the UE 1702 is camped on an LTE cell and the Attach Accept/TAU Accept message indicates that the NR as a secondary RAT is restricted. The UE 1702 may determine to not display the 5G icon on the current PLMN (even if the UE has received an SIB indicating that NR is available)’, ¶ 0106).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘identify whether the second cellular network function is enabled; maintain the second cellular network function based on the second cellular network function being enabled; and identify whether the network supports the DC based on the second cellular network function being disabled’ as disclosed by Lee2 into Tamura in view of Lee so as to effectively Lee2 ¶ 0062. 
As to Claims 7 and 19, Tamura further discloses a display (Fig. 4, ‘display unit 5G indicator’).
	Tamura in view of Lee do not expressly disclose output a user interface querying whether to enable the second cellular network function on the display based on the network supporting the DC; enable the second cellular network function based on receiving an input enabling the second cellular network function via the user interface; and disable the second cellular network function based on receiving an input disabling the second cellular network function via the user interface.
However, Lee2 discloses output a user interface querying whether to enable the second cellular network function on the display based on the network supporting the DC (‘the UI 308 may determine, based at least in part on the information 315, whether the UI 308 is within coverage by the NR network. The UI 308 determines, based at least in part on the information 315, whether to display an icon indicating that the UE 202 is connected to the NR network. In response to a determination to display the icon, the UE 202 displays the icon on a display coupled to the UE 202’, ¶ 0051); 
enable the second cellular network function based on receiving an input enabling the second cellular network function via the user interface (‘the UI 308 may determine, based at least in part on the information 315, whether the UI 308 is within coverage by the NR network. The UI 308 determines, based at least in part on the information 315, whether to display an icon indicating that the UE 202 is connected to the NR network. In 
disable the second cellular network function based on receiving an input disabling the second cellular network function via the user interface (‘if the indication bit indicates that the UE 202 is not within coverage by the NR network, the receiver 311 may pass the coverage/signal strength 410 with this information along to the UI 308, which will report no coverage by the NR network’, ¶ 0053; see also ¶ 0057)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘output a user interface querying whether to enable the second cellular network function on the display based on the network supporting the DC; enable the second cellular network function based on receiving an input enabling the second cellular network function via the user interface; and disable the second cellular network function based on receiving an input disabling the second cellular network function via the user interface’ as disclosed by Lee2 into Tamura in view of Lee so as to effectively provide co-existence, optimized and efficient resource utilization between different radio access technologies in wireless communication system, Lee2 ¶ 0062. 
	As to Claim 15, Tamura in view of Lee do not expressly disclose based on the network supporting the DC, outputting a user interface querying whether to enable the second cellular network function, wherein the enabling of the second cellular network function includes: enabling the second cellular network function based on receiving an input enabling the second cellular network function via the user interface.
Lee2 discloses based on the network supporting the DC, outputting a user interface querying whether to enable the second cellular network function (‘the UI 308 may determine, based at least in part on the information 315, whether the UI 308 is within coverage by the NR network. The UI 308 determines, based at least in part on the information 315, whether to display an icon indicating that the UE 202 is connected to the NR network. In response to a determination to display the icon, the UE 202 displays the icon on a display coupled to the UE 202’, ¶ 0051),
wherein the enabling of the second cellular network function includes: enabling the second cellular network function based on receiving an input enabling the second cellular network function via the user interface (‘the UI 308 may determine, based at least in part on the information 315, whether the UI 308 is within coverage by the NR network. The UI 308 determines, based at least in part on the information 315, whether to display an icon indicating that the UE 202 is connected to the NR network. In response to a determination to display the icon, the UE 202 displays the icon on a display coupled to the UE 202’, ¶ 0051).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘based on the network supporting the DC, outputting a user interface querying whether to enable the second cellular network function, wherein the enabling of the second cellular network function includes: enabling the second cellular network function based on receiving an input enabling the second cellular network function via the user interface’ as disclosed by Lee2 into Tamura in view of Lee so as to effectively provide co-existence, optimized and Lee2 ¶ 0062. 

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura, in view of Lee and further in view of Publication No.: US 2020/0100181 A1 to Jia et al. (Jia).
As to Claim 8, Tamura in view of Lee do not expressly disclose wherein the SIB includes a second type of SIB broadcast from the first base station, and wherein the second type of SIB includes UpperLayerIndication included in a long term evolution (LTE) protocol.
However, Jia discloses wherein the SIB includes a second type of SIB broadcast from the first base station, and wherein the second type of SIB includes UpperLayerIndication included in a long term evolution (LTE) protocol (‘power consumption can be extremely higher for non-standalone (NSA) 5G devices based on the LTE and 5G (especially mmW) being on separate radio frequency radios. Thus, batter power can be preserved based on a system information block (SIB) (e.g., SIB2) upper layer indication (e.g., " upperlayerindication") comprising network instructions known as B1 measurements (e.g., measurement message for inter-radio access technology (RAT)) with NR frequency bands to enable a 5G new radio (NR) radio’, ¶ 0034).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the SIB includes a second type of SIB broadcast from the first base station, and wherein the Jia into Tamura in view of Lee so as to effectively control power/battery consumption of mobile devices in wireless communication system, Jia ¶ 0027. 

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura, in view of Lee and further in view of Publication No.: US 2020/0228382 A1 to Lin et al. (Lin).
 As to Claim 20, Tamura in view of Lee do not expressly disclose wherein the SIB includes a 24th type of SIB broadcast from a base station of the first cell, and wherein the 24th type of SIB includes carrierFreqListNR included in a long term evolution (LTE) protocol.
However, Lin discloses wherein the SIB includes a 24th type of SIB broadcast from a base station of the first cell, and wherein the 24th type of SIB includes carrierFreqListNR included in a long term evolution (LTE) protocol (‘in accordance with some exemplary embodiments, there may be two schemes to indicate a SCS numerology for a SSB of a NR carrier for a NR NSA scenario. In Scheme I, a new LTE SIB 2N information element may be designed as below by defining a field comprising a bit (which is denoted by "ENUMERATED" in a "subcarrierSpacing" field, as shown in the box) for each neighboring NR carrier to indicate the SCS numerology for the SSB of the corresponding neighboring NR carrier. The SIB 2N information element is a new SIB defined in LTE which may contain inter-RAT cell reselection information about NR frequencies and NR neighbor cells’, ¶ 0077 and table).
th type of SIB broadcast from a base station of the first cell, and wherein the 24th type of SIB includes carrierFreqListNR included in a long term evolution (LTE) protocol’ as disclosed by Lin into Tamura in view of Lee so as to effectively monitor/control synchronizing signals in wireless communication system, Lin ¶ 0012. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463